DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (U.S. 13336060) in view of  (US 14482604)
Regarding claim 1,   (U.S. 13336060)  discloses a trailer backup assist system for a vehicle backing a trailer (see claim 1, lines 1-3 of US 13336060), comprising: 
a steering input apparatus (see US 13336060, steering system, claim 1, last two lines) providing a path of travel for the trailer (US 13336060; claim 1, lines 1-7 and claims 4, 6, 14; teaches of a path of travel for the trailer, therefore it is obvious that the steering input apparatus provides the path of travel for the trailer);
generating a steering command for the vehicle to guide the trailer on the path based on a hitch angle and a kinematic relationship determined between the vehicle and the trailer (US 13336060; claim 1, lines 1-7 and claims 3, 4, 6, 14).
US 13336060 did not particularly recite a control module and a power-steering system.
However (US 14482604) teaches of:
US 14482604; claim 1, lines 3-10); and 
a power steering (US 14482604; claim 1, line 11).
a power-steering system for steering the vehicle based on the steering command (US 14482604; claim 1, line 11), wherein the steering command provides a desired curvature of the path of the trailer relative to a longitudinal centerline axis of the trailer (US 14482604; claim 1, lines 3-6).
Therefore, it would have been obvious to one having ordinary skill in the art to combine both prior art to provide a more efficient trailer backup system.
Regarding claim 2, (U.S. 13336060) in view of (US 14482604) disclose the  trailer backup assist system of claim 1, wherein the kinematic relationship is based on at least length of the trailer, wheel base of the vehicle and steering angle of the vehicle  (see U.S. 13336060, claim 3)  and (see US 14482604, claim 9).
Regarding claim 3, (U.S. 13336060) in view of (US 14482604) disclose the trailer backup assist system of claim 2, wherein the desired curvature is relative to a zero curvature commanding position that defines backward movement of the trailer along a substantially straight path defined by the longitudinal centerline axis of the trailer (U.S. 13336060, claim 1)  and (US 14482604, claim 1).
Regarding claim 5, (U.S. 13336060) in view of (US 14482604) disclose the trailer backup assist system of claim 3, wherein the steering input apparatus includes a knob rotatable in opposing directions from an intermediate position to end positions, defining a plurality of rotated US 14482604, claim 2).
Regarding claim 5, (U.S. 13336060) in view of (US 14482604) disclose the trailer backup assist system of claim 4, wherein the control module defines the end positions of the knob with a maximum curvature for the trailer to prevent the hitch angle from exceeding a critical hitch angle (US 14482604, claim 3).
Regarding claim 6, (U.S. 13336060) in view of (US 14482604) disclose the trailer backup assist system of claim 5, wherein the knob includes limits of rotational movement at the end positions (US 14482604, claim 4).
Regarding claim 6, (U.S. 13336060)  in view of (US 14482604) disclose the trailer backup assist system of claim 4, wherein the knob is spring biased in the intermediate position, which corresponds with a desired curvature of zero for backing the trailer along a substantially straight path of travel (US 14482604, claim 5).
Regarding claim 8, (U.S. 13336060)  in view of (US 14482604) disclose the trailer backup assist system of claim 1, wherein the steering input apparatus includes a control element movable between at least a first position having a first desired curvature for backing the trailer along a substantially straight trajectory and a second position having a second desired curvature for backing the trailer along an arcuate trajectory (US 14482604, claim 6).
Regarding claim 9, (U.S. 13336060)  in view of (US 14482604) disclose the trailer backup assist system of claim 1, further comprising:
a hitch angle detecting apparatus determining the hitch angle between the vehicle and the trailer (US 14482604, claim 7).
.
US 14482604) disclose the trailer backup assist system of claim 1, wherein the power-steering system controls forward steered wheels of the vehicle based on the steering command generated from the control module (US 14482604, claim 8).
Regarding claim 11, (U.S. 13336060)  in view of (US 14482604) disclose a trailer backup assist system, comprising:
generating a steering command for guiding the trailer on the path based on the hitch angle and a kinematic relationship between the vehicle and the trailer (US 13336060; claim 1, lines 1-7 and claims 3, 4, 6, 14).
US 13336060 did not particularly recite a control module and a power-steering system.
However (US 14482604) teaches of:
a camera-based apparatus determining a hitch angle between a vehicle and a trailer (US 14482604, claim 9); 
a rotatable steering input apparatus commanding a path of the trailer, wherein the rotatable steering input apparatus is separate from a steering wheel (US 14482604, claim 9); 
a control module generating a steering command for guiding the trailer on the path based on the hitch angle and a kinematic relationship between the vehicle and the trailer (US 14482604, claim 9); and
a power-steering system controlling steered wheels of the vehicle based on the steering command (US 14482604, claim 9), wherein the steering command provides a desired curvature of the path of the trailer relative to a longitudinal centerline axis of the trailer (US 14482604, claims 1, 9, 12). 

US 14482604) disclose the trailer backup assist system of claim 11, wherein the kinematic relationship is based on at least a length of the trailer, a wheel base of the vehicle and a steering angle of the vehicle (see U.S. 13336060, claim 3)  and (see US 14482604, claim 9)  .
Regarding claim 13, (U.S. 13336060)  in view of (US 14482604) disclose the trailer backup assist system of claim 11, wherein the rotatable steering input apparatus is coupled with an interior surface of the vehicle for a driver of the vehicle to provide the path of the trailer (US 14482604, claim 10).
Regarding claim 14, (U.S. 13336060)  in view of (US 14482604) disclose the trailer backup assist system of claim 11, wherein the rotatable steering input apparatus includes a control element movable between a first position for backing the trailer along a substantially straight trajectory and a second position for backing the trailer along an arcuate trajectory (US 14482604, claim 11).
Regarding claim 15, (U.S. 13336060)  in view of (US 14482604) disclose the trailer backup assist system of claim 11, wherein the path commanded by the rotatable steering input apparatus includes the desired curvature relative to the longitudinal centerline axis of the trailer, wherein the desired curvature commands a curvature path of the trailer that allows continuous backup of the trailer that is below a theoretical jackknife point (US 14482604, claim 12).
Regarding claim 16, (U.S. 13336060)  in view of (US 14482604) disclose the trailer backup assist system of claim 15, wherein the rotatable steering input apparatus includes a control element movable between at least a first position with the desired curvature of zero and a second position with the desired curvature greater than zero (US 14482604, claim 13).

US 14482604) disclose the trailer backup assist system of claim 15, wherein the rotatable steering input apparatus is a knob rotatable in opposing directions from an intermediate position to end positions, defining a plurality of rotated positions there between that correspond with desired curvatures increasing as the knob is rotated away from the intermediate position (US 14482604, claim 14).
Regarding claim 18, (U.S. 13336060)  in view of (US 14482604) disclose the trailer backup assist system of claim 17, wherein the knob is prevented from rotating beyond the end positions and is spring biased in the intermediate position, which corresponds with a desired curvature of zero for backing the trailer along a substantially straight trajectory (US 14482604, claim 15).
Regarding claim 19, (U.S. 13336060)  in view of (US 14482604) disclose the trailer backup assist system of claim 18, wherein the control module defines the end positions of the knob with a maximum curvature for the trailer based on the kinematic relationship to prevent the hitch angle from approaching a jackknife angle (US 14482604, claim 16).

Conclusion
The prior art, (Headley, US 20120185131) made of record and not relied upon is considered pertinent to applicant's disclosure. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONNIE M MANCHO/Primary Examiner, Art Unit 3666